Citation Nr: 0112360	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits pursuant to the provisions of 38 U.S.C.A. § 6104(a).

[The issue of whether there was clear and unmistakable error 
in a March 1983 decision of the Board of Veterans' Appeals 
which determined that the appellant had forfeited his right 
to  Department of Veterans Affairs benefits will be addressed 
in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, F.R., J.B., and A.Y.
ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant was on active military duty from February 1941 
to April 1942.  He was a prisoner of war from April 1942 to 
March 1944; was not under military control from March 1944 to 
October 1945; and was a scout in the Philippine Army from 
October 1945 to June 1946.

In October 1980, the Department of Veterans Affairs (VA) 
Regional Office in Manila, Republic of the Philippines (the 
RO) determined that the evert had forfeited his right to VA 
benefits due to treasonable activity during World War II.  
The appellant appealed that determination. 

In a March 1983 decision, the Board of Veterans' Appeals (the 
Board) determined that evidence established that the 
appellant had forfeited his rights to VA benefits pursuant to 
38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 6104(a)].   

The appellant subsequently attempted to reopen his claim.  In 
October 1994, the RO notified the appellant that new and 
material evidence which was sufficient to reopen his claim 
had not been submitted.  This appeal followed.

In a January 1997 decision, the Board determined that 
evidence submitted by the appellant since the March 1983 
Board decision was not new and material and did not serve to 
reopen his claim.  The appellant duly appealed to the United 
states Court of Appeals for Veterans Claims (the Court).

In March 2000, the Court remanded this case for application 
of the decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Circ. 
1998).  The Hodge decision invalidated the previously 
applicable test for the reopening of claims as was enunciated 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Colvin decision was essentially relied upon by the Board 
in its January 1997 decision, although the Board cited Evans 
v. Brown, 9 Vet. App. 273 (1996), a later case to the same 
effect.  The Court further noted that a remand was required 
because of its decision in Trilles v. West, 13 vet. App. 314 
(2000), involving the application of the new and material 
evidence standard in cases, such as this, involving 
forfeiture of VA benefits.

In July 2000, based on the Court's remand, the Board remanded 
this case to the RO so that it could adjudicate this case, 
taking into consideration the matters raised in the Court's 
remand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In August 2000, the RO issued a Supplemental Statement of the 
Case which determined that new and material evidence 
sufficient to reopen the appellant's claim had not been 
submitted since the March 1983 Board decision.     


FINDINGS OF FACT

1.  By decision dated in March 1983, the Board found that by 
his service in the Japanese-sponsored Bureau of the 
Constabulary, the appellant had rendered assistance to the 
Japanese war effort.  

2.  Evidence submitted since the March 1983 decision bears 
directly and substantially on the specific matter under 
consideration, is not cumulative and redundant, and is, in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

New and material evidence has been received subsequent to the 
March 1983 decision, and the claim of revocation of 
forfeiture of VA benefits is reopened.  38 U.S.C.A. §§  5108; 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in substance argues that he has submitted new 
and material evidence that is sufficient to warrant the 
reopening of his claim pertaining to forfeiture of VA 
benefits, that was decided by the Board in March 1983.  He 
further contends that the evidence of record allows for the 
revocation of the forfeiture of VA benefits.  

For the sake of clarity, the Board will first review the law 
generally applicable to the appellant's claim.  The Board 
will then briefly review the relevant evidence of record, and 
proceed to its analysis of the claim within the context of 
the applicable law.  Additional facts and law will be 
discussed where appropriate in the context of the Board's 
analysis of the issue on appeal.

Relevant law and regulations

Forfeiture for treason

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies, 
shall forfeit all accrued and future gratuitous benefits 
under laws administered by the VA. 38 U.S.C.A. § 6104(a); see 
also 38 U.S.C. § 3504(a) (1983).

Finality/reopening of claims

The Board March 1983 decision is final.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  Because the 
Board's March 1983 decision is final, it can only be reopened 
by the presentation of new and material evidence.  
See 38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a); Stanton v. 
Brown, 5 Vet. App. 563, 566-567 (1993).  If new and material 
evidence has been received with respect to a claim that has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen his claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

The VCAA

The Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to be codified 
at 38 U.S.C. § 5103A], pertaining to VA duty to assist 
veterans in the development of their claims, appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual Background

The Evidence of Record in March 1983

The record reflects that in October 1945, the appellant 
signed an "Affidavit of Philippine Scout."  The appellant 
reported that from March 2, 1945 to March 22, 1944, he was 
employed by the Japanese occupying forces in the Bureau of 
the Constabulary.  He reported that on March 23, 1944, he 
escaped but was recaptured in September 1944 by a Filipino 
working for the Japanese, one Z.A. The appellant added that 
he was incarcerated until December 1944, when he again 
escaped and joined the "11th Infantry" of the Philippine 
Army, a guerilla unit.  He stated that in October 1945, he 
was ordered to report to the 29th Replacement Depot.    

The appellant testified before a Board of Officers in 
December 1945, called to investigate whether the appellant 
and other enlisted Philippine veterans served under the 
Japanese or under a Japanese Puppet government.  The 
transcript of the December 1945 hearing reflects that the 
appellant admitted attending the Bureau of the Constabulary 
School for 45 days, after which he was assigned as a "Stable 
Boy."  The appellant stated that he was not issued a weapon, 
but he was issued a .30 caliber weapon upon serving as a 
guard.  The appellant stated that he participated in patrols 
to assist in caring for horses.  He reported that he escaped 
in March 1944, and was hiding in the mountain until captured 
by "Japanese spies" in April 1945.  The appellant also 
reported that he assisted guerillas against the Japanese 
prior to his recapture.  

In a December 1961 statement submitted in support of a claim 
of service connection for a psychiatric disorder, the 
appellant reported that he was "taken by force" from a 
concentration camp, and "forced" to join the Bureau of the 
Constabulary "under the pain of death."   
 
In July 1969, the appellant was granted permanent and total 
disability VA pension benefits.


Beginning in September 1977, the RO received several 
affidavits essentially reflecting that during the Japanese 
occupation, the appellant joined the Japanese Bureau of the 
Constabulary.  In one affidavit, T.C. reported that the 
appellant first joined an organization called the "Central 
Police" and that the organization was tasked to monitor the 
activities of the guerilla forces.  The affiant added that 
the appellant then joined the Bureau of the Constabulary, and 
that he did not participate in resistance activities against 
the Japanese.  In a joint affidavit, C.D. and S.C. related 
that the appellant served in the Bureau of the Constabulary.  

In March 1979, the RO caused a search to be undertaken of the 
Washington National Records Center (WNRC) in Suitland, 
Maryland.  Subsequently received from the records depository 
was a copy of a March 1945 document entitled "Report of 
[Bureau of the Constabulary] men working with full efforts 
with the Japanese."  The appellant's name is listed as one 
of those participating in a "[military police] detail."  
Also included as a co-collaborator are individuals identified 
as Lieutenant A.Y., and Private A.A.  

A field investigation was undertaken by the RO in November 
1979. The appellant was deposed and stated that he had been 
issued the uniform of a stable boy, but denied being issued 
firearms or going on patrols.  He also stated that he joined 
a guerrilla unit after he escaped the Bureau of the 
Constabulary.  

In an interview with C.D., she denied signing the November 
1978 statement reporting the appellant was a participating 
member of the Bureau of the Constabulary.  She stated she 
only knew the appellant served that organization as a stable 
boy, and that he supplied ammunition and gave her guerilla 
organization information about Japanese troop movements.  

S.C. also indicated that he had not signed the November 1978 
letter.  He added that he knew the appellant as a stable boy 
for the Bureau of the Constabulary and that the appellant had 
given information to the guerrillas on troop movements and 
ammunitions.

A supplemental field report dated April 1980 is of record.  
During his deposition, the appellant testified that he was 
told to join the Bureau of the Constabulary or he would be 
killed.  He noted that he wore a Bureau of the Constabulary 
uniform and was issued a firearm, but no bullets, as the 
purpose was to guard the camp.  The appellant further related 
that he was not assigned a rank.  He related that although he 
went on patrol with the Japanese, his job was to take care of 
the horses. He also claimed that he gave ammunition to the 
guerrillas while a Bureau of the Constabulary member.  As to 
the motives of those who made statements against his 
interest, the appellant alleged they were jealous of his 
receipt of compensation.  

T.C. was also deposed and stated that he knew the appellant 
while both were in the Bureau of the Constabulary.  He 
recalled seeing the appellant go on patrol with the Japanese 
and that the appellant then carried a rifle.  

In his deposition, F.A. stated that he was once a prisoner of 
the Japanese, and that upon his release he met the appellant.  
F.A. stated that he saw the appellant in the uniform of the 
Bureau of the Constabulary and that he carried a rifle.  He 
added that the appellant also guarded the Bureau of the 
Constabulary camp, and that he did not see the appellant 
working in the stable.  F.A. said that the appellant would go 
out on patrol looking for guerillas.  

A.B.Y. was deposed and stated that the appellant served under 
him in the Bureau of the Constabulary.  He stated that the 
appellant's rank was sergeant, and that he carried a rifle 
which was fully loaded.  He indicated that the appellant did 
not go on patrol with the Japanese and that he was assigned 
in the town maintaining peace and order. The appellant also 
had guard duties.  He stated that the appellant, as most of 
his subordinates, were periodically detailed to perform 
stable duties.  He stated that it was not true that the 
appellant exerted all out efforts in suppressing guerilla 
activities, and that he would be aware of this effort as he 
was the operations officer for the Bureau of the 
Constabulary.  

Affidavits dated in July 1980 were received from A.P.C., 
J.T.C., and from 
J.T.S.  These statements were to the combined effect that the 
appellant joined the Bureau of the Constabulary under the 
threat of execution, that he was a stable boy and that he did 
not go on patrol with Japanese soldiers.  The affiants also 
indicated that the appellant gave information to the 
guerrillas while with the Bureau of the Constabulary.

By decision dated in October 1980, the appellant was held to 
have forfeited all rights, claims and benefits under laws 
administered by VA due to his active participation as a 
member of the Bureau of the Constabulary.  

In a January 1981 notice of disagreement, the appellant 
reiterated that those who had made statements against him 
were acting from a motive of "pure jealousy."  

In an affidavit dated December 1980, E.A. indicated that he 
had been a medical officer for guerrilla units and that the 
appellant had given him medicines and food. He noted that the 
appellant had been forced to join the Bureau of the 
Constabulary and that he provided information concerning the 
enemy.

In December 1980, the Ministry of National Defense of the 
Philippines certified that the although the appellant had 
joined the guerrillas, his name was not on the approved 
roster of those with such recognized service. 

In a December 1980 affidavit, A.G.A. reported that he was the 
unit commander of the 11th Combat Company.  He stated that in 
April 1943, while the appellant was a member of the Bureau of 
the Constabulary, the appellant informed him that he was 
going to escape.  Mr. A.G.A. stated that he advised the 
appellant to wait in order to secure guidance from 
"Headquarters."  The appellant provided information 
concerning the enemy.  He added that the appellant eventually 
joined his command. Finally, he stated that the appellant's 
brother, sister, and niece had been executed by the Japanese 
because they were his relatives.

An affidavit dated in December 1980 from H. T. C. is of 
record. He related that the appellant was forced to join the 
Bureau of the Constabulary to avoid suffering and death. He 
provided the appellant a code name and indicated that the 
appellant was an intelligence agent.  H.T.C. reported that 
the appellant was assigned the specific task of infiltrating 
the headquarters of the Bureau of the Constabulary.  

In April 1981, a personal hearing was conducted at the RO in 
support of the appellant's then-pending appeal of the 
forfeiture decision.  In relevant substance, the appellant 
testified that in December 1942, during his incarceration by 
Japanese forces, he was beaten and taken to Japanese Military 
Headquarters.  There, he was forced to join the Bureau of the 
Constabulary against his will.  The appellant stated that he 
feigned illness to avoid undergoing anything more than 45 
days of training, and was assigned to his hometown as a 
member of the Bureau of the Constabulary in March 1943.  He 
stated that he was assigned to perform duties as a stable 
boy, and that while he performed patrol duties, these were 
limited to patrolling the area around the stables and did not 
involve security duties around the Bureau of the Constabulary 
installation.  He added that he frequently absented himself 
to avoid performing duties for the Japanese.  He stated that 
he placed himself in contact with a guerilla leader, who 
advised him not to desert the Bureau of the Constabulary 
because as a member of that organization he could give aid 
and assistance to the guerilla forces.  

The appellant denied being issued firearms while a member of 
the Bureau of the Constabulary.  He stated that he was issued 
a uniform, and wore it to facilitate his movement as a 
guerilla agent.

J.P.S. testified in substance that he served as a captain of 
a guerilla unit during the Japanese occupation.  He stated 
that after he ascertained that the appellant was assisting 
the guerilla forces by giving them medicines, the appellant 
served as his "undercover field agent" and gave information 
to the guerillas as to Japanese movements.  He stated that 
although the appellant then expressed a desire to escape from 
his work as a member of the Bureau of the Constabulary, 
J.P.S. asked him to continue his duties.  He added that he 
never saw the appellant in a Bureau of the Constabulary 
uniform.  He stated that the appellant did not escape from 
the Japanese on his orders

F.C. testified in substance that he was a member of the same 
guerilla unit as Mr. J.P.S., and that he and the appellant 
had more than five contacts in which the appellant relayed 
information to the guerilla forces.  He stated that the 
appellant and he left the guerilla service when Allied forces 
were invading the Philippines. 

The Board's March 1983 decision

In its March 1983 decision, the Board found that the 
appellant was a member of the Bureau of Constabulary from 
March 1943 to march 1944.  The Board further found that 
through his activities as a member of the Bureau of the 
Constabulary, the appellant rendered assistance to the 
Japanese war effort, and that he was therefore guilty of 
rendering assistance to an enemy of the United States.  The 
Board therefore found that the appellant had forfeited all 
right to gratuitous VA benefits.  

In so finding, the Board took into consideration various 
testimony and affidavits submitted by and behalf of the 
appellant to the effect that he had been coerced into joining 
the Bureau of Constabulary; that he had only been a stable 
boy and had not been armed; and that he had participated 
and/or aided guerilla activities against occupying Japanese 
forces.  In essence, the Board found that such lacked 
credibility, particularly in light of contradictory 
statements of the appellant, his lack of recognized guerilla 
service and the fact that many of his supporting affidavits 
emanated from individuals who themselves were part of the 
Bureau of Constabulary.

Evidence Obtained Since March 1983

By decision dated in February 1985, the Board found that the 
appellant had one period of service for VA purposes, from 
December 1941 to June 1946, and that the Board's decision of 
March 1983 pertained to the entire period of the subject 
service.    
In February 1987, the Board found that the appellant did not 
have recognized guerilla service in 1945.  

The appellant sought to reopen his claim for revocation of 
the forfeiture in November 1993.  He submitted duplicate 
copies of the previously considered affidavits of A.P.C., 
E.A., J.T.S., and A.G.A. 

The appellant submitted copies of various stock certificates 
issued by the "Philippine Veterans Bank."  In an 
accompanying statement, the appellant argued that because the 
stock was given to him in reparation through the Philippine 
government by the Japanese government, it was evidenced that 
he had guerilla service, which VA should recognize.  
 
The appellant also submitted a copy of the surrender document 
ending the Second World War in the Pacific theater, and 
copies of various newspaper and magazine articles reflecting 
the hardships sustained by those individuals who were forced 
to participate in the Bataan Death March.   

A copy of an enlisted record and report of separation, 
reflecting that the appellant enlisted on February 22, 1941 
and was discharged on October 13, 1945.  As to the "reason 
and authority for separation," the discharge reflects that 
the appellant was honorably discharged for the convenience of 
the government to enlist in the Army of the United States.  
The certificate further indicates that the appellant was not 
entitled to pay from April 16, 1944 to October 13, 1945.  A 
further enlisted record and report of separation then 
submitted reflects that the appellant enlisted for a period 
beginning on 14 October 1945 and was discharged on June 30, 
1946.  

In an August 1994 affidavit, V.M.B. stated that he was a 
former member of a guerilla unit, and that he knew that the 
appellant was captured in the seizure of Bataan and 
subsequently imprisoned by the Japanese.  He added that the 
appellant was forced to join the Bureau of the Constabulary, 
and that by mid-December 1944, the appellant was ordered by 
M.M. to escape.  He added that after his escape, the 
appellant was made an instructor of armaments with the 
guerillas.  He added that members of the Bureau of the 
Constabulary were not issued weapons, only nightsticks.  Mr. 
V.M.B. also stated that the appellant's name was not on the 
Approved Revised Reconstructed Guerilla Roster because in 
October 1945, the appellant was given the choice of remaining 
with the guerillas or rejoining his original unit, and that 
he chose to do the latter.  

In an affidavit received in September 1994, the appellant 
reported that Bureau of the Constabulary members were not 
issued weapons, only nightsticks.  

In another affidavit received in September 1994, J.B.B. 
related that he knew the appellant was captured and 
imprisoned after the fall of Bataan, and that the appellant 
was forced to join the Bureau of the Constabulary.  Mr. 
J.B.B. stated that it was fortuitous for the appellant to be 
forced to join the Bureau of the Constabulary, because the 
appellant was then "very sick and on the verge of death as a 
[prisoner of war]."  He also stated that he was aware that 
the appellant was with guerilla forces at the time of the 
surrender of the Japanese.  Mr. J.B.B. stated that because 
the appellant had guerilla service, he was permitted to 
enlist in the U.S. Army, added that unlike other former 
Bureau of the Constabulary members who had no guerilla 
service.  

In September 1994, a May 1994 certification by the Office of 
the Adjutant General of the Philippine Army was received, 
reflecting that the appellant "joined" the guerillas, but 
his name was not carried in the Approved Revised 
Reconstructed Guerilla Roster.  The certificate further 
reflects that the appellant was paid as a private for the 
period from April 20, 1945 to September 30, 1945.  

By rating decision dated in October 1994, the RO found that 
the appellant had submitted no new and material evidence that 
was sufficient to reopen his claim.   

In February 1995, the appellant submitted a photocopy of a 
document signed by A.B.Y., essentially recanting the maker's 
report of April 1980   In substance, Mr. A.B.Y. stated that 
it was "not true" that he served as the appellant's 
commanding officer in the Bureau of the Constabulary and that 
the appellant did not go out on patrol with Japanese soldiers 
while armed with a weapon.  Mr. A.B.Y. further stated that 
the appellant was "never released" as a prisoner of war and 
that while a member of the Bureau of the Constabulary, the 
appellant had the rank of private.  Mr. A.B.Y. stated that he 
was aware that the appellant provided aid and assistance to 
guerilla forces.  

During a March 1995 personal hearing, the appellant argued 
through his representative that during the April 1980 field 
examination, the VA investigator attempted to extort money 
from him in return for findings favorable to the appellant. 
He stated that when he was first pressured to join the Bureau 
of the Constabulary, he told the Japanese that he was sickly.  
He said that he did not want to be a "dead hero," so he 
opted to be a "living hero so [he] could explain 
everything."  He reiterated that he was told to stay in the 
Bureau of the Constabulary by guerilla officers.  

The appellant's spouse stated that she met her husband while 
they were both serving the anti-Japanese guerilla effort.  
She stated that she recalled first seeing him working with 
the guerillas in 1945.  

A.B.Y. also testified.  In substance, he stated that he was a 
prisoner of war and then met the appellant.  He stated that 
there was "no collaboration" with the Japanese, because of 
language difficulties, and because if one did not comply with 
Japanese orders, one would be executed.  He also stated that 
the appellant was with the Bureau of the Constabulary to save 
his own life.  Mr. A.B.Y. also added that he was an aide to 
the commanding officer of the 11th Infantry, and in that 
capacity was aware of the appellant's activities in assisting 
the guerillas.  

J.B. stated that he knew the appellant in August 1944.  He 
recalled seeing the appellant caring for horses, and that the 
appellant told him of the movement of Japanese forces.  Mr. 
F.R. stated that he was the commander of the appellant's 
veteran's service organization, and the appellant informed 
him of his claim, and that he had known the appellant for the 
previous four or five years.  Mr. F.R. stated that if the 
appellant was a member of the Bureau of the Constabulary, he 
would have been executed by the Filipino people.  Mr. J.B. 
subsequently submitted a written statement essentially 
reiterating his prior testimony.

Analysis

Examination of the Board's March 1983 decision reveals that 
it then made the following findings:  

1. The evidence indicated that the appellant was 
a member of the Bureau of the Constabulary from 
March 1943 to March 1944;

2.  Under the Official Journal of the Japanese 
Military Administration and Executive Order 29, 
it was concluded that membership in the Bureau of 
the Constabulary was evidence of indirect or 
direct assistance to the Japanese war effort;

3.  Apart from the information contained in the 
Official Journal of the Japanese Military 
Administration and Executive Order 29, the Board 
found that forfeiture was supported because of 
the length of the appellant's service as a member 
of the Bureau of the Constabulary, and that while 
a member of that organization, the appellant had 
been issued arms and a uniform and had 
participated in patrols;

4.  Although the appellant reported he had served 
with the guerilla movement, the appellant's 
service records did not substantiate such 
service;

5.  In light of the fact that the appellant had 
no recognized guerilla service, the various 
reports indicating to the contrary were not 
substantiated, and because they were mostly 
rendered by co-members of the Bureau of the 
Constabulary, they were of doubtful credibility;

6.   The appellant had given inconsistent and 
contradictory statements relative to his 
participation as a member of the Bureau of the 
Constabulary, including as to his training, 
issuance of a firearm, and participation in 
patrols; and,

7.  Other statements indicated that the appellant 
did in fact participate in patrols with Japanese 
forces and that he was issued a rifle; in 
particular as reflected by the statement of the 
appellant's former Bureau of the Constabulary 
commanding officer.   

As was noted above, for the limited purpose of reopening of a 
claim, evidence submitted in support of a claim to reopen is 
to be presumed credible; i.e., without regard to 
contradictory evidence already of record.  Justus, supra.  

As an initial matter, the Board finds that the Philippine 
Veterans Bank certificates,  the various newspaper and 
magazine articles, and a copy of the surrender document 
ending the Second World War in the Pacific theater are 
clearly "new," as they were not previously of record.  
However, while "new," they are also clearly not material to 
the issue under consideration.  The documents do not bear any 
mention of the appellant or any other person whose activities 
bear scrutiny for consideration of this matter.  

The numerous affidavits and statements of various persons not 
having provided accounts earlier than March 1983 are also 
"new," as their statements were not previously of record.  
In whole, and as presumed credible as is outlined above, the 
accounts of V.M.B., J.B.B., and the post-March 1983 account 
of A.B.Y. suggest that the appellant (1) was compelled to 
serve in the Bureau of the Constabulary; and that (2) he 
actively assisted the guerilla movement during that time, 
either of his own volition or as directed by competent 
command authority of the guerilla forces.  

The Board finds that these accounts are material within the 
meaning of 38 C.F.R. 
§ 3.156(a) and relevant caselaw.  First, in Macarubbo v. 
Gober, 10 Vet. App. 388, 389 (1997), the Court observed that 
the Board had failed to adequately explain the reasons and 
bases for its decision that membership in the Bureau of the 
Constabulary was "prima facie" evidence of rendering aid 
and assistance to the enemy.  10 Vet. App. at 390.  The 
appellant's present argument in this matter is that his 
participation in Bureau of the Constabulary activities was 
minimal, and to the extent that it was not, he was compelled 
to participate.  In other words, the appellant is presently 
arguing that but for the element of compulsion, he would in 
fact have been found to be a mere member of the Bureau of the 
Constabulary.  

As the Board noted in its July 2000 remand of this matter, in 
Trilles v. West, 13 Vet. App. 314 (2000) it was not 
delineated what new and material evidence would be required 
in order to reopen VA benefits eligibility forfeiture cases 
such as this.  
The Court specifically left this question to the Secretary of 
VA and to Board.  13 Vet. App. at 327.  However, in the 
Court's March 2000 remand, it was observed that "it would 
appear that what [relevant statutes] require in order for a 
claim to be reopened would be newly presented evidence that 
raises a reasonable doubt as to the basis for the declared 
forfeiture."  See memorandum decision, page 2 [italics added 
by the Board].  The Board notes that in a dissenting opinion 
in Trilles, Chief Judge Nebeker specifically stated:  "I ask 
what else could it be but evidence tending to negate the 
established fraud."  13 Vet. App. at 340 [italics added by 
the Board].  By way of application, new and material evidence 
in this case would therefore be evidence tending to negate 
the established basis of the finding that the appellant had 
provided aid and assistance to the enemy.  

Applying the language as is noted above from the Macarubbo 
and Trilles cases, the appellant has submitted evidence that, 
when presumed credible, his participation in the Bureau of 
the Constabulary was compelled, thus negating the basis for 
the finding that he participated in treasonous activities 
against the United States.

New and material evidence having been presented, the claim is 
reopened and will be remanded for further development.


ORDER

New and material evidence having been presented, the claim is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Having found that the claim is reopened does not end the 
Board's inquiry.  As is noted above, this presumption is made 
only for the purpose of determining whether the case should 
be reopened.  Once the evidence is found to be new and 
material and the case is reopened, the presumption that it is 
credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, since the Board's July 2000 remand and the RO's 
August 2000 Supplemental Statement of the Case, the VCAA has 
been enacted.  As noted above, although the VCAA dos not 
apply with respect to consideration of the matter of whether 
new and material evidence has been submitted, once a claim 
has been reopened, as here, the VCAA does become applicable. 

The appellant's principal contention is that he was forced to 
join the Bureau of the Constabulary.  He further contends 
that while he was a member of the Bureau of Constabulary, his 
service to the Japanese occupying forces were negligible, and 
that during his compelled membership he aided and assisted 
the Philippine guerilla movement.  In essence, the appellant 
contends that he therefore did not render assistance to an 
enemy of the United States within the meaning of 38 U.S.C.A. 
§ 6104(a). 

The record does not contain sufficient historical information 
to evaluate the appellant's accounts and contentions.  The 
Board observes in this regard that at various times 
throughout the course of the appellant's correspondence with 
VA, it has been reported that the Bureau of the Constabulary 
did not compel its members to join and that membership in the 
organization had been restricted to those who volunteered 
their services.  See, e.g., Regional Office memorandum dated 
July 1980; Forfeiture Decision dated October 1980.  

The Board further observes that in support of his attempt to 
reopen his claim, the appellant submitted a photocopy of a 
January 1995 notarized affidavit from A.B.Y., an admitted 
member of the Bureau of the Constabulary, in which the A.B.Y. 
recanted his April 1980 report that the appellant served as 
one of his subordinates during the Japanese occupation.  The 
Board observes that although the affiant is noted to have 
affixed his signature on January 17, 1995, the notarial 
certification is dated January 16, 1995.  In other words, the 
document reflects that the affiant signed the statement the 
day after it was purported to have been sworn to before an 
official authorized to administer oaths.  Upon remand, the 
appellant will be requested to produce the original statement 
as proffered.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant desires to submit any 
further evidence that is not presently of 
record.  If appropriate, the appellant 
should be provided with the necessary 
authorizations for the release of any 
records not currently on file.  The RO 
should then obtain these records and 
associate them with the claims folder.  
Additionally, the appellant is to be 
requested to produce the original 
documents of any and all affidavits that 
he submitted in support of the claim, in 
particular that of A.B.Y. dated in 
January 1995.

2.  The RO should research, through any 
local records depositories, the 
activities of the Japanese sponsored 
Bureau of the Constabulary in the area of 
Tuguegarao, Cagayan during the period the 
appellant is alleged to have been a 
participating member.  In particular, the 
RO should obtain any and all documents in 
the operations area that detail the 
activities of the Bureau of the 
Constabulary; and any and all documents 
and records that mention the appellant by 
name. All relevant documents and records 
should be copied and enclosed in the 
claims folder. If appropriate, the Manila 
RO may conduct a field examination to 
conduct any further necessary 
investigation.  

3.  If appropriate, the RO should contact 
the National Personnel Records Center or 
any other appropriate records depository 
and request that the depository research 
its files to obtain any substantiation of 
the appellant's account.

4.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claim.  Following such development, the 
RO should review and readjudicate the 
claim.  If any such action does not 
resolve the claim, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






CONTINUED ON NEXT PAGE


The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).



		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals



 


